Title: To Thomas Jefferson from Meriwether Lewis, 13 September 1803
From: Lewis, Meriwether
To: Jefferson, Thomas


          
            Dear Sir,
            On board my boat opposite Marietta.September 13th. 1803.
          
          I arrived here at 7. P.M. and shall pursue my journey early tomorrow. This place is one hundred miles distant from Wheeling, from whence in descending the water is reather more abundant than it is between that place and Pittsburgh, insomuch that I have been enabled to get on without the necessity of employing oxen or horses to drag my boat over the ripples except in two instances; tho’ I was obliged to cut a passage through four or five bars, and by that means past them: this last operation is much more readily performed than you would imagin; the gravel of which many of these bars are formed, being small and lying in a loose state is readily removed with a spade, or even with a wooden shovel and when set in motion the current drives it a considerable distance before it subsides or again settles at the bottom; in this manner I have cut a passage for my boat of 50 yards in length in the course of an hour; this method however is impracticable when driftwood or clay in any quantity is intermixed with the gravel; in such cases Horses or oxen are the last resort: I find them the most efficient sailors in the present state of the navigation of this river, altho’ they may be considered somewhat clumsey.—
           I have the honour to be with much respect Your Obt. Servt.
          
            Meriwether Lewis.
            Capt. 1st. US. Regt. Infty.
          
        